Citation Nr: 0021315	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-07 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for leg cramps with 
numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from March 1976 to March 1979, 
from March 1980 to December 1985, and from November 1986 to 
February 1998.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have hearing loss by VA standards. 

2.  The veteran does not have a currently diagnosed leg 
disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for leg cramps with numbness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and leg cramps with 
numbness.  The VA may pay compensation for disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question the Board must answer is whether the 
veteran has presented well-grounded claims for service 
connection. 

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to the claim and the claim 
must fail.  See Epps v. Gober, 126 F.3d. 1464, 1467-68 
(1997).  

For a claim to be well grounded, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Id.  For 
disorders subject to presumptive service connection, such as 
arthritis or organic disorders of the nervous system, the 
nexus requirement may be satisfied by evidence of 
manifestations of the disease to the required extent within 
the prescribed time period.  Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provisions of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumptive 
period and that the same condition currently exists.  This 
evidence must be medical, unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, 
the claim may still be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumptive period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

Hearing loss

The veteran contends that he developed bilateral hearing loss 
as a result of exposure to gunfire, heavy equipment noise and 
machinery noise during his periods of service.  Before 
service connection may be granted for hearing loss, the loss 
must be of a particular level of severity.  Specifically, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).  

However, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that, when audiometric test results do not meet the 
regulatory requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  

In this case, service medical records show that, during the 
latter part of his third period of service, the veteran's 
hearing acuity decreased and he was once shown to have an 
auditory threshold of 40 decibels in the 4000 Hertz 
frequency.  


During his initial enlistment examination in March 1976, the 
following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

In February 1979, during his initial separation examination, 
the following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10

In February 1980, during his second enlistment examination, 
the following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

In September 1986, during his third enlistment examination, 
the following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
15
LEFT
5
5
5
10
0

In December 1986, during a submarine duty examination, the 
following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
0
0
5
10
0

In April 1988, during a periodic examination, the following 
pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
0
0
5
10
0

In June 1991, during a quinquennial examination, the 
following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
20
LEFT
5
5
5
10
5



In December 1994, during a periodic examination, the 
veteran's hearing was tested three times.  The following pure 
tone thresholds, in decibels, were noted on the initial test:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
40
30
LEFT
0
0
5
10
0

During the two follow-up tests, the veteran was not shown to 
have an auditory threshold of 40 decibels in any frequency.  

Based on the December 1994 testing, the veteran was notified 
in January 1995 that he had suffered a change in his hearing 
sensitivity, and that, as a result thereof, additional 
testing was necessary.  During this testing, in February 1995 
and February 1996, respectively, the following pure tone 
thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
30
25
LEFT
0
0
5
10
0





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
30
LEFT
5
5
10
15
5

During his July 1997 retirement examination, the veteran 
reported experiencing decreased hearing in his right ear.  
The following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
35
35
LEFT
5
5
10
15
5

The examining physician noted that the veteran had decreased 
right ear hearing in the higher frequencies and normal right 
ear hearing in the mid ranges.   

Post-service medical records show that the veteran underwent 
a VA examination in May 1998, during which he denied having 
difficulty hearing.  However, he did state that he had 
difficulty localizing the source of high frequency sounds.  
The following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
35
30
LEFT
5
10
10
15
0

The veteran had speech recognition scores of 100 percent in 
both ears.  Based on these findings, the examining physician 
diagnosed normal left ear hearing and mild to moderate high 
frequency sensorineural right ear hearing loss.    

Service medical records clearly establish that the veteran's 
hearing acuity decreased in service.  That notwithstanding, 
there is no evidence beyond the veteran's contentions 
establishing that the veteran currently has hearing loss by 
VA standards.  Although the May 1998 VA examination report 
includes a diagnosis of right ear hearing loss, the 
audiometric results do not satisfy the criteria for hearing 
loss under 38 C.F.R. § 3.385.  As the veteran is a layperson 
with no medical training or expertise, his contentions, 
alone, do not constitute competent medical evidence of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions).  

Leg cramps with numbness

The veteran also alleges entitlement to service connection 
for leg cramps with numbness.  The Board notes that in an 
October 1998 rating decision, the RO granted service 
connection and assigned a 20 percent disability evaluation 
for a bulging disc of the lumbar spine at L4-5 with lumbar 
strain, but denied the veteran's claim of entitlement to 
service connection for leg cramps with numbness.  

Service medical records confirm that the veteran was treated 
for leg cramps in service.  Specifically, in February 1996 
and July 1997, the veteran reported experiencing leg cramps.  
In the July 1997 examination report, it is noted that the 
veteran experienced some cramping in his calf following a 
back injury.  The examiner indicated that this was not a 
disabling disorder.   

Post-service treatment records reveal that the veteran has 
not sought ongoing outpatient treatment for a disorder 
manifested by leg cramps and numbness since his discharge 
from service.  The only evidence of record addressing leg 
cramps and numbness is a May 1998 VA examination report.  
This report indicates that the veteran presented with 
complaints of pain and cramping in his legs secondary to a 
back disorder.  The veteran underwent a musculoskeletal 
examination, which included an examination of the lumbosacral 
spine.  The examiner noted that the veteran's sciatic nerve 
notch was positive for pain, but that there was no indication 
of radiation of pain.  The veteran was diagnosed with 
lumbosacral spine, Grade 1 spinal stenosis, hypertrophy of 
the ligamentum flavum, bulging disk L4-5, slight 
osteoarthritis, and chronic muscular strain.  The veteran was 
also afforded a neurological examination, the results of 
which suggested L5 radiculopathy, bilaterally.  The examiner 
opined that the veteran's leg pain and cramping were most 
likely the result of lumbar radiculopathy.  

Based on this evidence, the Board finds that the veteran has 
not established that he has an independent disability of the 
legs manifested by cramping and numbness.  Service connection 
is warranted where the evidence shows that a particular 
injury or disease resulting in disability was incurred 
coincident with active service.  38 C.F.R. § 3.303(a).  In 
this case, the veteran's leg cramps, numbness and pain have 
been found to be symptoms of his service-connected lumbar 
spine disability and have not been attributed to a separate 
underlying leg disability.  Accordingly, these symptoms in 
and of themselves do not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999). 

Conclusion

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to these claims.  Epps, 126 
F.3d at 1468.  
If in the future the veteran is able to obtain evidence 
establishing that he has hearing loss by VA standards or a 
current leg disability manifested by cramping and numbness, 
he may request the RO to reconsider his claims for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims and to 
explain why his current attempt fails.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for leg cramping and numbness is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

